               Case 2:19-cr-00115-JCC Document 129 Filed 05/24/21 Page 1 of 3




1                                                                     The Honorable John C. Coughenour
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                    NO. CR19-115-JCC
11
                                Plaintiff,
                                                                    UNITED STATES’ WITNESS LIST
12
                           v.
13
       JOSEPH SAM a/k/a WILLIAM
14     EARLYSTAR CLARK,
15
                                Defendant.
16
17
             The United States of America, by and through Tessa M. Gorman, Acting United
18
     States Attorney for the Western District of Washington, and Rebecca S. Cohen and
19
     Cecilia Gregson, Assistant United States Attorneys for said District, respectfully submits
20
     the below list of witnesses it reserves the right to call to testify in its case in chief. The
21
     government reserves the right to supplement this list, and to call any witnesses listed by
22
     the defense on its witness list. In addition, the government reserves the right to call other
23
     witnesses to address issues and defenses raised by the defense at trial.
24
             1. Derrick Caudill
25
             2. Officer Jake O’Brien, Everett Police Department
26
             3. Officer Mark Nelson, Tulalip Police Department
27
             4. Dennis Peltier
28
      U.S. Witness List                                                             UNITED STATES ATTORNEY
                                                                                     700 STEWART ST., SUITE 5220
      United States v. Joseph Sam a/k/a William Earlystar Clark, CR19-115-JCC - 1
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
              Case 2:19-cr-00115-JCC Document 129 Filed 05/24/21 Page 2 of 3




1           5. Detective Sergeant Wayne Schakel, Tulalip Police Department
2           6. Bradley Peltier
3           7. Diana Peltier
4           8. Detective David Salee, Tulalip Police Department
5           9. Rodney Lee Barber
6           10. Jennifer Washington, Membership Services Manager, Upper Skagit Indian
                Tribe
7
            11. Officer Eugene Shin, Montlake Terrace Police Department
8
            12. Officer Joshua Warren, Tulalip Police Department
9
            13. Special Agent Matt McElhiney, FBI
10
            14. Navil Mandjuno
11
            15. Marsha Stone Kranick
12
            16. Joseph L. Myers, Jr.
13
            17. Aaron Whittecar
14
            18. Christopher Jake Sullivan
15
            19. Tina Ervin
16
            20. Teirasa Camacho
17
            21. Sarah Brady
18
            22. Deanna Shipley
19
            23. Jett Jones
20
            24. Nina Wallace
21
            25. Sharon Arellano
22
            26. Jacquelyn Hafenscher
23
            27. Charles F. Sparks
24
            28. Custodian of Records, Text Now
25
            29. Custodian of Records, Frontier
26
            30. Custodian of Records, Facebook, Inc.
27
            31. Custodian of Records, T-Mobile U.S., Inc.
28
     U.S. Witness List                                                             UNITED STATES ATTORNEY
                                                                                    700 STEWART ST., SUITE 5220
     United States v. Joseph Sam a/k/a William Earlystar Clark, CR19-115-JCC - 2
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
              Case 2:19-cr-00115-JCC Document 129 Filed 05/24/21 Page 3 of 3




1           32. Custodian of Records, AT&T
2           33. Joshua James Meyers
3           34. Eliza Mary Aldcroft
4           35. Dr. Roy Hanaki, Providence Regional Medical Center, Everett
5           36. Christopher Wright, GIS Manager, Tulalip Data Services
6           37. Stephanie Barnett
7           38. Special Agent Terry Getsch, FBI
8           39. Special Agent Milas Howe, FBI
9
10
11          Dated this 24th day of May, 2021.
12
13                                                             Respectfully submitted,
14
                                                               TESSA M. GORMAN
15                                                             Acting United States Attorney
16
                                                               /s/ Rebecca S. Cohen
17                                                             REBECCA S. COHEN
                                                               CECILIA GREGSON
18
                                                               Assistant United States Attorneys
19                                                             700 Stewart Street, Suite 5220
                                                               Seattle, Washington 98101-1271
20
                                                               Telephone: (206) 553-6526
21                                                             Email: Rebecca.Cohen@usdoj.gov
22
23
24
25
26
27
28
     U.S. Witness List                                                             UNITED STATES ATTORNEY
                                                                                    700 STEWART ST., SUITE 5220
     United States v. Joseph Sam a/k/a William Earlystar Clark, CR19-115-JCC - 3
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
